COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


DANIEL ARMENDARIZ, OLIVIA                        §
ROMAN, CONRADO SOLTERO,                                            No. 08-13-00206-CV
MIRIAM MALDANADO AND                             §
LESLIE COTTER,                                                        Appeal from the
               Appellants                        §
                                                                    41st District Court
V.                                               §
                                                                 of El Paso County, Texas
CHERYLL FELDER,                                  §
              Appellee.                                          (TC# 2012-DCV-05828)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.